143 Ga. App. 66 (1977)
237 S.E.2d 531
DUNN
v.
LOCKHEED-GEORGIA COMPANY.
54233.
Court of Appeals of Georgia.
Submitted July 7, 1977.
Decided July 12, 1977.
Rehearing Denied July 27, 1977.
Charles E. Price, for appellant.
Awtrey, Parker, Risse, Mangerie & Brantley, Dana L. Jackel, for appellee.
DEEN, Presiding Judge.
Summary judgment was granted to the defendant on December 7, 1976. A motion for new trial was filed by the plaintiff on December 17, and denied on January 20, *67 1977. The notice of appeal was filed February 18, 1977.
Since the notice of appeal is not timely filed to the summary judgment, and a motion for new trial will not toll the time of appealing from this judgment (Shine v. Sportservice Corp., 140 Ga. App. 355 (231 SE2d 130); Buchanan v. James, 134 Ga. 475 (1) (68 S.E. 72)), the appellee's motion to dismiss this appeal is granted.
Appeal dismissed. Webb and Marshall, JJ., concur.